United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Murfreesboro, TN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1537
Issued: January 14, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

On July 9, 2012 appellant filed a timely appeal from a March 30, 2012 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. The Board docketed the appeal as No. 12-1537.
OWCP accepted that appellant, then a 21-year-old nursing assistant, sustained an L5-S1
herniated nucleus pulposus as the result of a September 17, 1993 employment injury. By
decision dated April 22, 2004, it denied his claim for a schedule award based on the opinion of
the impartial medical examiner, Dr. Eston G. Norwood, a Board-certified neurologist. By
decision dated October 21, 2004, OWCP denied appellant’s claim for wage-loss compensation
for the period June 29, 1998 to May 10, 1999 on the grounds that the disability was unrelated to
his accepted employment injury. In decisions dated March 10, 2011, it denied modification of
the April 22 and October 21, 2004 decisions. By decision dated March 30, 2012, OWCP denied
appellant’s request for merit review of the denial of his claim for a schedule award and the denial
of wage-loss compensation for the period June 29, 1998 to May 10, 1999.
The Board, having reviewed the case record submitted by OWCP, finds that the record is
incomplete as the medical reports identified by OWCP as creating a conflict in the medical
opinion on the issue of appellant’s schedule award and subsequent referral to Dr. Norwood, as
the impartial medical examiner. The Board, therefore, finds that the appeal docketed as No. 12-

1537 is not currently in posture for a decision as the missing evidence would not allow for an
informed adjudication on the part of this Board. Because the record forwarded by OWCP would
not allow the Board an opportunity for an informed adjudication of the appeal, the case record
will be returned to OWCP for reconstruction and proper assemblage of the record and, following
any necessary further development, the issuance of an appropriate decision.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 30, 2012 decision be set aside and the case remanded for further action in conformance
with this order of the Board to be followed by an appropriate decision.
Issued: January 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

